Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing POWER OF ATTORNEY The undersigned hereby each constitute and appoint Michael A. Rosenberg, Jeff Prusnofsky, Robert R. Mullery, Janette Farragher, and John B. Hammalian, and each of them, with full power to act without the other, his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him, and in his name, place and stead, in any and all capacities (until revoked in writing) to sign any and all amendments to the Registration Statement of each Fund enumerated on Exhibit A hereto (including post-effective amendments and amendments thereto), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. /s/Joseph S. DiMartino April 17, 2008 Joseph S. DiMartino Chairman of the Boards /s/Peggy C. Davis April 17, 2008 Peggy C. Davis /s/David P. Feldman April 17, 2008 David P. Feldman /s/James F. Henry April 17, 2008 James F. Henry /s/ Ehud Houminer April 17, 2008 Ehud Houminer /s/Gloria Messinger April 17, 2008 Gloria Messinger /s/Martin Peretz April 17, 2008 Martin Peretz /s/Anne Wexler April 17, 2008 Anne Wexler EXHIBIT A 1) Advantage Funds, Inc. 2) Dreyfus A Bonds Plus, Inc. 3) Dreyfus Growth and Income Fund, Inc. 4) Dreyfus Growth Opportunity Fund, Inc. 5) Dreyfus Index Funds, Inc. 6) Dreyfus Institutional Money Market Fund 7) Dreyfus International Funds, Inc. 8) Dreyfus MidCap Index Fund 9) Dreyfus Money Market Instruments, Inc. 10) Dreyfus Premier Equity Funds, Inc. 11) Dreyfus Premier Manager Funds I 12) Dreyfus Premier Manager Funds II 13) Dreyfus Stock Index Fund 14) Dreyfus Variable Investment Fund
